DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks on p. 6 and amendments with respect to the claim objection regarding clearly distinguishing human tissue from the apparatus to which the claims are drawn have been fully considered.  The objections are resolved by the amendments.
Applicant’s remarks on pp. 6-7 and amendments with respect to the rejection of claims 10, 17 and 20 under 35 U.S.C. 112 have been fully considered.  The rejections are withdrawn in view of the amendments.  However, new grounds of rejection are presented under each of 35 U.S.C. 112(a) and 35 U.S.C. 112(b) in view of the amendments.
Applicant’s remarks on p. 6 and amendments with respect to the anticipation of claim 1 in view of Maeda, and on p. 8 with respect to obviousness of independent claim 13, and on pp. 9-10 with respect to obviousness of independent claim 20 have been fully considered and are persuasive.  However, upon further consideration, new grounds of rejection in view of Fink et al. ‘321 (previously made of record but inadvertently identified as not being prior art to the claimed invention) are presented to address the limitations regarding the claimed “eye cup” as introduced.
Applicant’s remarks on pp. 7-8 regarding the combination incorporating Myung relied on for claims 6 and 14 have been fully considered.  The amendments are effective to distinguish from the rejection as applied, but specifying that the flange is arranged to be removably received over a top edge of a mobile device is obvious within the skill level of the art, as demonstrated herein.  The attachment arrangement as amended is elementary and the skill level of the art is notably high, requiring knowledge of both mechanical and electronics design considerations.  New grounds of rejection are presented for claims 6 and 14 in view of the amendments.
	While applicant’s amendments are effective to distinguish from the evidence as applied, they are not effective to render any claim nonobvious.  Applicant’s remarks with respect to all dependent claims which have not been specifically identified by the examiner in response to arguments have been fully considered but rely on the feature(s) introduced in the parent claim(s) and do not specifically contest the evidence previously presented or the obviousness rationale formulated for those specific features.  These rejections are effectively maintained but are updated in view of the modifications to the base combination incorporating Fink et al. ‘321, and any features which are rendered redundant by Fink’s disclosure will be updated to appropriately minimize the complexity of the rejections by consolidating prior art teachings.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the light source provided both on the housing and within the hollow eye cup as in the independent claims must be shown or the feature(s) canceled from the claim(s).  While the light source 24 is optionally shown within the eye cup (at least Fig. 1), there is no embodiment of it simultaneously being both within the eye cup and on the housing 12.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA , the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Each of independent claims 1, 13 and 20 specify that the light source is both mounted on the housing and within the hollow eye cup.  While applicant discloses that the light source 24 may optionally be on the housing 12, as in [0034] (paragraph as numbered in applicant’s pre-grant publication), and shows the light source 24 within the eye cup (at least Fig. 1), there is no suggestion of an embodiment in which source 24 is simultaneously mounted on housing 12 and within the eye cup.  Applicant therefore has not demonstrated possession of this feature as of the filing date or effective filing date of the application and it introduces new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Each of independent claims 1, 13 and 20 specify that the light source is both mounted on the housing and within the hollow eye cup.  According to the embodiments disclosed, with the housing designated 12, the eye cup designated 18, and the light source designated 24, it is unclear how the light source can simultaneously be positioned both on housing 12 and within eye cup 18.  For this reason, the claims are indefinite and clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3, 4, 5, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2005/0270484) in view of Fink et al. (US 2021/0169321).
Regarding claim 1, Maeda discloses a portable apparatus for imaging an eye including a housing (main body 6 formed integrally with supporting part 7, as in the abstract and shown in Fig. 4), with the main body 6 corresponding to the front portion and the supporting part 7 corresponding to the rear portion.  The front portion 6 includes an adapter in the form of optical unit 12, which is shown sized for placement over the eye.  Lenses 16, 18, 20, 21 are mounted within the housing as in the cited figure(s).  Various light sources (e.g., 6c and 15) are provided for illuminating the eye as in cited Fig. 4, and described in at least [0040] and [0042], and at least sources 6c are shown to be integrated on the housing.  See “main body 6 [...] provided with a pair of light sources 6c [...]” in [0040].  The sources are configured for illuminating the eye in use (see “illuminating an anterior ocular segment of the eye” in the cited passage with respect to sources 6c).  The rear portion (supporting part 7) is arranged for mounting on a mobile device 2 as shown in Figs. 4 and 6 and described in the abstract, [0039].
Further regarding claim 1, the embodiments of Maeda are not specific to providing a hollow eye cup associated with the light source; however, in the same field of smartphone- adapted ophthalmic examination devices, Fink teaches an adapter inclusive of an eye cup (“eyecup with cushion” as labeled in Fig. 5) which includes at least one light source (illumination assembly diodes, as labeled in the cited figure).  The illumination diodes are optionally provided “inside the eyecup,” as in [0099], which would be on at least a part of the housing, as best understood in view of indefinite limitations.  It would have been obvious to those skilled prior to the effective filing date to incorporate an eye cup both for cushioning and proper positioning of the lens system in alignment with the subject’s eye and to “block[] outside light sources,” as taught by Fink with respect to the embodiment of Fig. 5 in [0095].
Regarding claim 2, the light sources 6c cited as on the housing 6 from Maeda are described as “white color light sources” in [0040].
Regarding claim 3, at least a portion of the cited cushioned eyecup labeled in Fig. 5 of Fink qualifies as “generally cylindrical.”  Alternatively, it would have been obvious to provide the eye cup as a cylinder, as this is a typical configuration for optical imaging eyepieces.  Doing so would accommodate comfortable interfacing with the orbital bone in use, for example.
Regarding claims 4 and 5, a controller 22 is provided within the optical unit 12, as shown schematically in Fig. 5, and is in electrical communication with the light source.  See [0043]-[0044], in which control part 22 includes at least drive parts 23-26 and power part 28 to control the illumination sources.  The controller is mounted within the optical unit 12 of main body 6, which is integrally formed with the rear (supporting part) 7 and therefore is at least indirectly mounted to the rear portion of the housing.
Regarding claim 7, a light source cover is provided in the form of slit aperture stop 17 which controls the shape/size of the illumination beam, as in [0051].  See also [0042] for conventional description of altering slit width for beam shaping.
Regarding claim 8, at least some of the lenses cited are provided within lens barrel 19, as in [0042], which functions as the lens adapter to adjust the position of the lens, as in the cited passage, in which the lens barrel 19 is rotated to reposition lenses.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. in view of Fink et al., as applied to claim 1, and further in view of Myung et al. (US 2016/0113489).
Regarding claim 6, the modified system of Maeda includes all features of the invention as substantially claimed, as detailed above with respect to the parent claim, but is not specific to a mounting flange for interfacing the device with the mobile phone.  However, in the same field of modular lens adapters for interfacing with cellular phones to acquire eye images, as in at least [0001], Myung teaches providing the rear portion with a mounting flange, as shown in at least Fig. 5, which is annotated to indicate the mounting flange.
Fig. 5 of Myung annotated to identify the mounting flange:

    PNG
    media_image1.png
    628
    642
    media_image1.png
    Greyscale

It would have been obvious to those skilled prior to the effective filing date to replace or otherwise modify the supporting structure 7 of Maeda to include a mounting flange, as taught by Myung, in order to effectively interface the adapter with the mobile phone in use.  This represents a simple replacement of one known interfacing mechanism for another, and Myung grants a reasonable expectation of success for maintaining the mounting arrangement between the accessory adapter and the cellular phone in use, as suggested by [0030].  
Further regarding claim 6, while the cited flange is not specifically embodied to be “removably received over a top edge of the mobile device,” it is in face reversibly mounted, and mounting over a side edge or a top edge is a matter of obvious design choice that is within the purview of those skilled.  In view of the general teaching for removable flange mounting arrangements, it would have been obvious to provide it on any side of the device, according to individual design preferences.  For example, in the modified system of Maeda, the eye cup is shown near the relative top portion of the phone in use, and designing the flange to mount over the top portion would reasonably accommodate precise placement relative to the top of the phone, which would generally facilitate the intended alignment.  Additionally, mounting over the top would not obstruct volume or screen activation controls which are generally provided on the sides of most late model cellular phones and those existing prior to the effective filing date.  For each of the foregoing reasons, designing the flange to be arranged/received over the top edge of a phone rather than around the long (side) edge represents an obvious variation on the same securing mechanism.

Claims 9, 13, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. and Fink et al., as applied to claim 1 for claim 9, and further in view of Narasimha-Iyer et al. (US 2014/0218683).
Regarding claim 9, the modified system of Maeda includes all features of the invention as substantially claimed, as detailed above with respect to the parent claim.  Maeda further includes image processing to assess features about the target structures of the eye which necessitates associated software in communication with the mobile phone, as in [0062]-[0063], [0067].  Maeda as modified is not specific to counting cells, detecting anterior chamber flare, or detecting vitreous haze; however, in the same field of ophthalmic image processing, Narasimha-Iyer details classifying and quantifying cellular clumps int he anterior chamber of the eye (i.e., cell counting), as in at least [0006]-[0007] and [0030], in which the counting is exploited to grade uveitis.  It would have been obvious to incorporate the cellular counting of Narasimha-Iyer in order to detect inflammation of the uvea, as cited, and to “determine the rate of disease progression and make predictions about future progression,” as taught in Narasimha-Iyer at [0033].

Regarding claim 13, Maeda discloses a portable apparatus for imaging an eye including a housing (main body 6 formed integrally with supporting part 7, as in the abstract and shown in Fig. 4), with the main body 6 corresponding to the front portion and the supporting part 7 corresponding to the rear portion.  The front portion 6 includes an adapter in the form of optical unit 12, which is shown sized for placement over the eye.  Lenses 16, 18, 20, 21 are mounted within the housing as in the cited figure(s).  Various light sources (e.g., 6c and 15) are provided for illuminating the eye as in cited Fig. 4, and described in at least [0040] and [0042], and at least sources 6c are shown to be integrated on the housing.  See “main body 6 [...] provided with a pair of light sources 6c [...]” in [0040].  The sources are configured for illuminating the eye in use (see “illuminating an anterior ocular segment of the eye” in the cited passage with respect to sources 6c).  The rear portion (supporting part 7) is arranged for mounting on a mobile device 2 as shown in Figs. 4 and 6 and described in the abstract, [0039].  A controller 22 is provided within the optical unit 12, as shown schematically in Fig. 5, and is in electrical communication with the light source.  See [0043]-[0044], in which control part 22 includes at least drive parts 23-26 and power part 28 to control the illumination sources.  Lenses 16, 18, 20, 21 are mounted within the housing along with light source 15 which is provided for illuminating the eye as shown in cited Fig. 4, and described in at least [0042].  When the housing is mounted to the mobile phone 2, as shown in cited Fig. 4, the lens is aligned with the camera for obtaining an image of the eye, as shown, in which lenses 20, 21 are axially aligned with camera 5 of the cellular phone.  See also abstract, [0048].
Further regarding claim 13, the embodiments of Maeda are not specific to providing a hollow eye cup on the front portion associated with the light source; however, in the same field of smartphone-adapted ophthalmic examination devices, Fink teaches an adapter inclusive of an eye cup (“eyecup with cushion” as labeled in Fig. 5) which includes at least one light source (illumination assembly diodes, as labeled in the cited figure).  The illumination diodes are optionally provided “inside the eyecup,” as in [0099], which would be on at least a part of the housing, as best understood in view of indefinite limitations.  It would have been obvious to those skilled prior to the effective filing date to incorporate an eye cup both for cushioning and proper positioning of the lens system in alignment with the subject’s eye and to “block[] outside light sources,” as taught by Fink with respect to the embodiment of Fig. 5 in [0095].
Further regarding claim 13, Maeda exploits image processing to assess features about the target structures of the eye which necessitates associated software in communication with the mobile phone, as in [0062]-[0063], [0067].  Maeda is not specific to counting cells, detecting anterior chamber flare, or detecting vitreous haze; however, in the same field of ophthalmic image processing, Narasimha-Iyer details classifying and quantifying cellular clumps in the anterior chamber of the eye (i.e., cell counting), as in at least [0006]-[0007] and [0030], in which the counting is exploited to grade uveitis.  It would have been obvious to incorporate the cellular counting of Narasimha-Iyer in order to detect inflammation of the uvea, as cited, and to “determine the rate of disease progression and make predictions about future progression,” as taught in Narasimha-Iyer at [0033].
Regarding claim 15, Maeda provides a light source cover in the form of slit aperture stop 17 which controls the shape/size of the illumination beam, as in [0051].  See also [0042] for conventional description of altering slit width for beam shaping.
Regarding claim 16, at least some of the lenses cited from Maeda are provided within lens barrel 19, as in [0042], which functions as the lens adapter to adjust the position of the lens, as in [0042], in which the lens barrel 19 is rotated to reposition lenses.  It would have been obvious to those skilled to modify the lenses 21 and 20 to be provided in a similar rotating structure, in order to control alignment of the lenses with respect to the optical axis of the cellular phone camera 5 as a mechanism for finer adjustment than the supporting part 7 provides on its own, for example.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. in view of Fink et al. and Narasimha-Iyer et al., as applied to claim 13, and further in view of Myung et al.
Regarding claim 14, the modified system of Maeda includes all features of the invention as substantially claimed, as detailed above with respect to the parent claim, but is not specific to a mounting flange for interfacing the device with the mobile device.  However, in the same field of modular lens adapters for interfacing with cellular phones to acquire eye images, as in at least [0001], Myung teaches providing the rear portion with a mounting flange, as shown in at least Fig. 5, which is annotated to indicate the mounting flange.
Fig. 5 of Myung annotated to identify the mounting flange:

    PNG
    media_image1.png
    628
    642
    media_image1.png
    Greyscale

It would have been obvious to those skilled prior to the effective filing date to replace or otherwise modify the supporting structure 7 of Maeda to include a mounting flange, as taught by Myung, in order to effectively interface the adapter with the mobile phone in use.  This represents a simple replacement of one known interfacing mechanism for another, and Myung grants a reasonable expectation of success for maintaining the mounting arrangement between the accessory adapter and the cellular phone in use, as suggested by [0030].
Further regarding claim 14, while the cited flange is not specifically embodied to be “removably received over a top edge of the mobile device,” it is in face reversibly mounted, and mounting over a side edge or a top edge is a matter of obvious design choice that is within the purview of those skilled.  In view of the general teaching for removable flange mounting arrangements, it would have been obvious to provide it on any side of the device, according to individual design preferences.  For example, in the modified system of Maeda, the eye cup is shown near the relative top portion of the phone in use, and designing the flange to mount over the top portion would reasonably accommodate precise placement relative to the top of the phone, which would generally facilitate the intended alignment.  Additionally, mounting over the top would not obstruct volume or screen activation controls which are generally provided on the sides of most late model cellular phones and those existing prior to the effective filing date.  For each of the foregoing reasons, designing the flange to be arranged/received over the top edge of a phone rather than around the long (side) edge represents an obvious variation on the same securing mechanism.

	Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al., Fink et al., and Narasimha-Iyer et al., as applied to claims 9 and 13, respectively, and further in view of Herzog et al. (US 2007/0219769).
Regarding claims 10 and 17, the modified system of Maeda includes all features of the invention as substantially claimed, as detailed above with respect to parent claims 9 and 13, and further includes quantifying and classifying cellular clumps, as from [0030] of Narasimha-Iyer and presented with respect to each parent claim.  The primary combination is not specific to sectioning portions of images and averaging images.  However, in the same field of processing of cellular images, Herzog details sectioning out portions of image(s) of cells by region segmentation, as in the abstract and [0064]-[0065], which further details distinguishing cells by way of object and background/environment.  Quantifying further includes sectioning images according to neighboring pixels, as in at least [0017], in which an equal number of pixels is interpreted as an equal concentration, as best understood in view of the indefiniteness of the concept.  Estimates in distinguishing cells include determining the difference between image size and the cross-sectional area of a cell, as in [0018].  See also published claim 9, in which the estimate is determined as the average number of pixels of the segmentation regions depicting the cells.  It would have been obvious to those skilled to further modify Maeda to include averaging the multiple segmented image regions in order to analyze the “dynamic behavior” of the cell, as taught in at least published claim 9 and the abstract.

Claims 11, 12 and 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al., Fink et al., and Narasimha-Iyer et al., as applied to claims 9 and 13, respectively, and further in view of Vincent (“Morphological Image Processing and Network Analysis of Cornea Endothelial Cell Images”).
Regarding claims 11, 12, 18 and 19, the modified system of Maeda includes all features of the invention as substantially claimed, as detailed above with respect to parent claims 9 and 13, and further includes counting cellular clumps “based on size, shape and other parameters,” as in cited [0006].  Narasimha-Iyer additionally details morphologically filtering a segmentation mask to discern cellular clumps, as in [0029], which further details use of both size and shape as geometric constraints in quantifying the images.  It would have been obvious to quantify and characterize cell clumps by morphological processing according to cell size/shape, as cited from Narasimha-Iyer, in order to quantify inflammation of the uvea, as cited with respect to the parent claims, and in order to “determine the rate of disease progression and make predictions about future progression,” as taught in Narasimha-Iyer at [0033].
While the combination includes counting cellular clumps using morphological processing, as cited, Narasimha-Iyer does not appear to be specific to discerning individual cells.  However, in the same field of morphological processing of corneal images, Vincent teaches “granulometric analysis [that] yields information on the distribution of cells,” as in the abstract and discusses “robustly extract[ing] cell outlines,” as in section 1: Introduction in at least the final paragraph of the first page.  See further details of morphological processing including dilation and erosion in sections 4: Segmentation and 5: Data Analysis.  It would have been obvious to those skilled to further incorporate discerning individual cell outlines by appropriately selecting morphological erosion and dilation parameters, as taught by Vincent, in order to model corneal cell death from cell count information, as taught in at least the abstract.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. in view of Fink et al., Narasimha-Iyer et al., Vincent, and Herzog et al. 
Regarding claim 20, Maeda discloses a portable apparatus for imaging an eye including a housing (main body 6 formed integrally with supporting part 7, as in the abstract and shown in Fig. 4), with the main body 6 corresponding to the front portion and the supporting part 7 corresponding to the rear portion.  The front portion 6 includes an adapter in the form of optical unit 12, which is shown sized for placement over the eye.  Lenses 16, 18, 20, 21 are mounted within the housing as in the cited figure(s).  Various light sources (e.g., 6c and 15) are provided for illuminating the eye as in cited Fig. 4, and described in at least [0040] and [0042], and at least sources 6c are shown to be integrated on the housing.  See “main body 6 [...] provided with a pair of light sources 6c [...]” in [0040].  The sources are configured for illuminating the eye in use (see “illuminating an anterior ocular segment of the eye” in the cited passage with respect to sources 6c).  The rear portion (supporting part 7) is arranged for mounting on a mobile device 2 as shown in Figs. 4 and 6 and described in the abstract, [0039].  A controller 22 is provided within the optical unit 12, as shown schematically in Fig. 5, and is in electrical communication with the light source.  See [0043]-[0044], in which control part 22 includes at least drive parts 23-26 and power part 28 to control the illumination sources.  Lenses 16, 18, 20, 21 are mounted within the housing along with light source 15 which is provided for illuminating the eye as shown in cited Fig. 4, and described in at least [0042].  When the housing is mounted to the mobile phone 2, as shown in cited Fig. 4, the lens is aligned with the camera for obtaining an image of the eye, as shown, in which lenses 20, 21 are axially aligned with camera 5 of the cellular phone.  See also abstract, [0048].
Further regarding claim 20, the embodiments of Maeda are not specific to providing a hollow eye cup on the front portion associated with the light source; however, in the same field of smartphone-adapted ophthalmic examination devices, Fink teaches an adapter inclusive of an eye cup (“eyecup with cushion” as labeled in Fig. 5) which includes at least one light source (illumination assembly diodes, as labeled in the cited figure).  The illumination diodes are optionally provided “inside the eyecup,” as in [0099], which would be on at least a part of the housing, as best understood in view of indefinite limitations.  It would have been obvious to those skilled prior to the effective filing date to incorporate an eye cup both for cushioning and proper positioning of the lens system in alignment with the subject’s eye and to “block[] outside light sources,” as taught by Fink with respect to the embodiment of Fig. 5 in [0095].
Further regarding claim 20, Maeda exploits image processing to assess features about the target structures of the eye which necessitates associated software in communication with the mobile phone, as in [0062]-[0063], [0067].  Maeda is not specific to counting cells in the image(s) using a morphological filtering process to detect cells based on their size and shape; however, in the same field of ophthalmic image processing, Narasimha-Iyer is specific to morphologically filtering a segmentation mask to discern cellular clumps, as in [0029], which further details use of both size and shape as geometric constraints in quantifying the images.  It would have been obvious to quantify and characterize cell clumps by morphological processing according to cell size/shape, as cited from Narasimha-Iyer in order to precisely detect and classify an inflammation state of the eye, as taught by Narasimha-Iyer in at least the abstract.
While Narasimha-Iyer teaches quantifying cellular clumps using morphological processing, applications do not appear to be specific to discerning individual cells.  However, in the same field of morphological processing of corneal images, Vincent teaches “granulometric analysis [that] yields information on the distribution of cells,” as in the abstract and discusses “robustly extract[ing] cell outlines,” as in section 1: Introduction in at least the final paragraph of the first page. See further details of morphological processing including dilation and erosion in sections 4: Segmentation and 5: Data Analysis.  It would have been obvious to those skilled to further incorporate discerning individual cell outlines by appropriately selecting morphological erosion and dilation parameters, as taught by Vincent, in order to model corneal cell death from cell count information, as taught in at least the abstract.
Further regarding claim 20, the modified system of Maeda is not specific to sectioning portions of images and averaging images.  However, in the same field of processing of cellular images, Herzog details sectioning out portions of image(s) of cells by region segmentation, as in the abstract and [0064]-[0065], which further details distinguishing cells by way of object and background/ environment.  Quantifying further includes sectioning images according to neighboring pixels, as in at least [0017], in which an equal number of pixels is interpreted as an equal concentration, as best understood in view of the indefiniteness of the concept.  Estimates in distinguishing cells include determining the difference between image size and the cross-sectional area of a cell, as in [0018].  See also published claim 9, in which the estimate is determined as the average number of pixels of the segmentation regions depicting the cells.  It would have been obvious to those skilled to further modify Maeda to include averaging the multiple segmented image regions in order to analyze the “dynamic behavior” of the cell, as taught in at least published claim 9 and the abstract.

Citation of Relevant Art
Any references made of record and not relied upon are considered pertinent to applicant's disclosure.  Refer to form PTOL-892.
Coleman ‘340 is drawn to a smart phone adapter for an ophthalmoscope application which includes an eye cup, as shown in each of Figs. 1 and 3, which would be effective for blocking ambient light.  Paragraph [0024] describes the eyepiece.
Miller ‘963 describes various mounting mechanisms for attaching accessory imaging elements to camera-enabled cell phones, and specifically embodies attachment at the top edge of the phone, as shown in at least Fig. 5 (e.g., clips 5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793